Mr. Justice Cooke delivered the opinion of the court: This is an appeal by George D. Rumsey from a judgment of the county court of Cook county rendered on the hearing of the application of the county collector for judgment and order of sale against the property of appellant for the taxes of Cook county, the Sanitary District of Chicago and certain taxes of the city of Chicago for the year 1915. The questions raised are identical with those considered and determined in People v. Huey, (ante, p. 561,) and the same briefs have been submitted in each case. For the reasons given in the opinion in that case the judgment of the county court is affirmed in part and reversed in part and the cause is remanded. Revefsed in parf md remande±